Per Curiam.
Plaintiff failed to present sufficient proof to justify the conclusion that the work for the value of which it has recovered judgment was required by law, municipal ordinances or orders, or requirements noted or issued by any municipal department or bureau. There was absence of sufficient evidence to show the nature, extent or dimensions of the alleged vault, or whether it existed and was constructed pursuant to any permit duly issued. In the circumstances, we are constrained to reverse the judgment and grant a new trial, with costs to the appellants to abide the event. Present ■— Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ. Judgment reversed and a new trial ordered, with costs to the appellants to abide the event.